I concur in the reasoning of Justice Collard, and in the holding that it was error to submit the issue of negligence, in the manner that it was submitted. If the doctrine announced by the majority opinion in Fitzgerald v. Hart, 17 S.W. Rep., 369, is to be adhered to, then, when a case involves more than one theory, it ought to be submitted on special issues, if, as in this case, the evidence on one issue is insufficient to support a verdict. It was error in this case to submit the issue of negligence otherwise than as a special issue. *Page 19